Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/11/2021 has been entered.  
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,530,684. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claims recite A computer-implemented method, comprising: managing, by a software defined network (SDN) controller, OpenFlow rules stored on an OpenFlow network device having a ternary content addressable memory (TCAM), the OpenFlow rules including logically unreachable OpenFlow rules and reachable OpenFlow rules, wherein said managing step comprises: querying at least one OpenFlow rule from among the logically unreachable OpenFlow rules and the reachable OpenFlow rules on the at least one OpenFlow network device; determining whether any of the OpenFlow rules are currently reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable; and flushing the currently unreachable OpenFlow rules from the TCAM of the OpenFlow network device, and storing the flushed OpenFlow rules in a first non-TCAM.  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  


Claims 1-6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,616,102. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claim sets recite a method, comprising: managing, by a software defined network (SDN) controller, OpenFlow rules stored on an OpenFlow network device having a ternary content addressable memory (TCAM), the OpenFlow rules including logically unreachable OpenFlow rules and reachable OpenFlow rules, wherein said managing step comprises: querying at least one OpenFlow rule from among the logically unreachable OpenFlow rules and the reachable OpenFlow rules on the at least one OpenFlow network device; determining whether any of the OpenFlow rules are currently reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable; and flushing the currently unreachable OpenFlow rules from the TCAM of the OpenFlow network device, and storing the flushed OpenFlow rules in a first non-TCAM; wherein said querying step queries the at least one OpenFlow rule using a single command; wherein said causing step comprises causing a flushing of all the unreachable OpenFlow rules from the TCAM; wherein the unreachable OpenFlow rules are flushed from the TCAM using a single command; wherein said causing step comprises configuring the OpenFlow device to auto-remove an OpenFlow rule when the OpenFlow rule becomes unreachable; wherein only certain selected OpenFlow rules or sets of OpenFlow rules are configured for auto-removal; .  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,530,684. Although the claims at issue are not identical, they are not patentably distinct from each other because both A system, comprising: at least one OpenFlow network device configured to store one or more OpenFlow rules in a ternary content addressable memory (TCAM), the OpenFlow rules including logically unreachable OpenFlow rules and reachable OpenFlow rules, the OpenFlow network device being further configured to: respond to queries for at least one OpenFlow rule from among the logically unreachable OpenFlow rules and reachable OpenFlow rules on the at least one OpenFlow network device; determine whether any of the OpenFlow rules are currently reachable or unreachable from indicia used to mark the OpenFlow rules on the OpenFlow network device as reachable or unreachable, and flush the currently unreachable OpenFlow rules from the TCAM of the OpenFlow network device.  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,530,684. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claims recite A system, comprising: at least one software defined network (SDN) controller for managing OpenFlow rules that include unreachable OpenFlow rules and reachable OpenFlow rules stored on at least one OpenFlow network device having a ternary content addressable memory (TCAM), the SDN being configured for: querying at least one of the OpenFlow rules from among the logically unreachable and reachable OpenFlow rules on the at least one OpenFlow network device, determining whether an OpenFlow rule is currently reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable, and causing the removal of the currently unreachable rules from the at least one OpenFlow network device.  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  


Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,616,102. Although the claims at issue are not identical, they are not patentably distinct from each other because both conflicting claim sets recite A system, comprising: at least one software defined network (SDN) controller for managing OpenFlow rules that include unreachable OpenFlow rules and reachable OpenFlow rules stored on at least one OpenFlow network device having a ternary content addressable memory (TCAM), the SDN being configured for: querying at least one of the OpenFlow rules from among the logically unreachable and reachable OpenFlow rules on the at least one OpenFlow network device, determining whether an OpenFlow rule is currently reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable, and causing the removal of the currently unreachable rules from the at least one OpenFlow network device; wherein the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow network device to employ an auto-removal process that automatically removes an OpenFlow rule when the OpenFlow rule becomes unreachable.  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 20140325649 A1) in view of Kommareddy et al. (Pub. No.: US 20080028467 A1), hereafter respectively referred to as Zhang and Kommareddy.  
	In regard to Claims 1 and 10, Zhang teaches A computer-implemented method, comprising: managing, by a software defined network (SDN) controller (A SDN controller (often referred to as a remote controller or controller) adds and removes flow-entries from a flow table, Para. 49.  SDN network 200 contains SDN controller 252, Para. 50, FIG. 2), OpenFlow rules stored on an OpenFlow network device (The main task of a SDN forwarding element (referred to as an OpenFlow switch or simply switch in OpenFlow parlance when the SDN complies with OpenFlow standards), is to forward packets within the SDN forwarding element from an ingress port to an egress port, according to the rules in flow tables programmed by one or more SDN controllers, Para. 47) having a ternary content addressable memory (TCAM) (TCAMs (Ternary Content Addressable Memories) used in SDN switches, Para. 63), the OpenFlow rules including logically unreachable OpenFlow rules (Traffic anomalies can have a drastic impact on a customer or an end user even (e.g., service down due to misconfiguration of network devices), Para. 5-6) and reachable OpenFlow rules (Each flow entry contains a set of actions such as forwarding packets to a given port, Para. 47).  
	Zhang teaches, wherein said managing step comprises: querying at least one OpenFlow rule from among the logically unreachable OpenFlow rules and the reachable OpenFlow rules on the at least one OpenFlow network device (Method 600 starts with operation 602, where a SDN controller samples an entry of an assigned monitor set of an SDN switch at a sampling rate, Para. 83, FIG. 6).  
Zhang teaches determining whether any of the OpenFlow rules are currently reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable (The SDN switch provides requested traffic characteristics to the SDN controller. At operation 604, the SDN controller determines whether or not there is a traffic anomaly within the entry.  Para. 83, FIG. 6).  
Zhang teaches A non-transitory article of manufacture tangibly embodying a computer readable program which when executed causes a computer to perform the steps of claim 1 (The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices (e.g., an end system, a network device). Such electronic devices store and communicate (internally and/or with other electronic devices over a network) code and data using computer-readable media, such as non-transitory computer-readable storage media.  Para. 106).  
Zhang fails to teach flushing the currently unreachable rules from the CAM of the network device, and storing the flushed rules in a first non-CAM.  
Kommareddy teaches flushing the currently unreachable rules from the CAM of the network device, and storing the flushed rules in a first non-CAM (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Sansone since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Sansone to promote efficient usage of limited TCAM resources through utilization of slower memory types.  
In regard to Claim 16, Zhang teaches A system, comprising: at least one software defined network (SDN) controller (A SDN controller (often referred to as a remote controller or controller) adds and removes flow-entries from a flow table, Para. 49.  SDN network 200 contains SDN controller 252, Para. 50, FIG. 2) for (Traffic anomalies can have a drastic impact on a customer or an end user even (e.g., service down due to misconfiguration of network devices), Para. 5-6) and reachable OpenFlow rules (Each flow entry contains a set of actions such as forwarding packets to a given port, Para. 47) stored on at least one OpenFlow network device (The main task of a SDN forwarding element (referred to as an OpenFlow switch or simply switch in OpenFlow parlance when the SDN complies with OpenFlow standards), is to forward packets within the SDN forwarding element from an ingress port to an egress port, according to the rules in flow tables programmed by one or more SDN controllers, Para. 47) having a ternary content addressable memory (TCAM) (TCAMs (Ternary Content Addressable Memories) used in SDN switches, Para. 63), the SDN being configured for: querying at least one of the OpenFlow rules from among the logically unreachable and reachable OpenFlow rules on the at least one OpenFlow network device (Method 600 starts with operation 602, where a SDN controller samples an entry of an assigned monitor set of an SDN switch at a sampling rate, Para. 83, FIG. 6).  
Zhang teaches determining whether an OpenFlow rule is currently reachable or unreachable from indicia used to mark the OpenFlow rules as reachable or unreachable (The SDN switch provides requested traffic characteristics to the SDN controller. At operation 604, the SDN controller determines whether or not there is a traffic anomaly within the entry.  Para. 83, FIG. 6).  
Zhang fails to teach causing the removal of the currently unreachable rules from the at least one network device.  
 (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Sansone since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Sansone to promote efficient usage of limited TCAM resources through utilization of slower memory types.  


In regard to Claim 20, Zhang teaches further comprising the OpenFlow network device (The main task of a SDN forwarding element (referred to as an OpenFlow switch or simply switch in OpenFlow parlance when the SDN complies with OpenFlow standards), is to forward packets within the SDN forwarding element from an ingress port to an egress port, according to the rules in flow tables programmed by one or more SDN controllers, Para. 47).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kommareddy, and further in view of Sansone (Pub. No.: US 20100296486 A1), hereafter referred to as Sansone.  
In regard to Claim 2, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches said querying step.  
Zhang fails to teach said querying step queries the at least one OpenFlow rule using a single command.  
Sansone teaches said querying step queries the at least one OpenFlow rule using a single command (a handover from the first access point to the second access point is requested for the communication, preferably by the first node. In response to the handover request a first new address is determined for the first node at step 1202. In response to the determination step the first node notifies the address change to the second node, in step 1203.  Para. 66, FIG. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sansone with the teachings of Zhang in view of Kommareddy since Sansone provides a technique where sessions survive a handover due to changes in an IP address (see Sansone, paragraphs [0011—0015]), which can be introduced into the system of Zhang in view of Kommareddy to promote stability of network connections despite changes in network addressing.


Claims 3-6, 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kommareddy, and further in view of Kapoor (Pub. No.: US 20100296486 A1), hereafter referred to as Kapoor.  
In regard to Claim 3, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach a causing step comprises causing a flushing of all the unreachable OpenFlow rules from the TCAM.
Kapoor teaches a causing step comprises causing a flushing of all the unreachable OpenFlow rules from the TCAM (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 4, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach the unreachable OpenFlow rules are flushed from the TCAM using a single command.
Kapoor teaches the unreachable OpenFlow rules are flushed from the TCAM using a single command (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  


In regard to Claim 5, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach said causing step comprises configuring the OpenFlow device to auto-remove an OpenFlow rule when the OpenFlow rule becomes unreachable.
Kapoor teaches said causing step comprises configuring the OpenFlow device to auto-remove an OpenFlow rule when the OpenFlow rule becomes unreachable (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 6, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach only certain selected OpenFlow rules or sets of OpenFlow rules are configured for auto-removal.
Kapoor teaches only certain selected OpenFlow rules or sets of OpenFlow rules are configured for auto-removal (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 8, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches a device.  
Zhang fails to teach receiving a rule unreach notification from the OpenFlow network device when the OpenFlow rule becomes unreachable.
Kapoor teaches receiving a rule unreach notification from the OpenFlow network device when the OpenFlow rule becomes unreachable (In step 228, the BGP process detects that the TCP process has become unavailable, Para. 51, FIG. 2B).  


In regard to Claim 9, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches a device.  
Zhang fails to teach receiving a rule reach notification from the OpenFlow network device when the OpenFlow rule becomes reachable.
Kapoor teaches receiving a rule reach notification from the OpenFlow network device when the OpenFlow rule becomes reachable (If the re-learned route is marked as stale, the BGP process unmarks this route in the local RIB, Para. 61, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 17, as presented in the rejection of Claim 16, Zhang in view of Kommareddy teaches the TCAM.  

Kapoor teaches the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by causing the at least one OpenFlow network device to flush the unreachable OpenFlow rules from the TCAM (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  

In regard to Claim 18, as presented in the rejection of Claim 16, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow network device to employ an auto-removal process that automatically removes an OpenFlow rule when the OpenFlow rule becomes unreachable.
Kapoor teaches the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang in view of Kommareddy since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang in view of Kommareddy to ensure certain unusable flow entries are removed from limited memory space and to ensure efficient usage of memory for active routes.  







Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kommareddy, and further in view of Faucher et al. (Pub. No.: US 20080313339 A1), hereafter referred to as Faucher.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach said causing step comprises configuring the OpenFlow device to remove the OpenFlow rule from the TCAM and cache the OpenFlow rule in a non-TCAM memory when the OpenFlow rule becomes unreachable, and reload the OpenFlow rule into the TCAM when the OpenFlow rule becomes reachable.
Faucher teaches aid causing step comprises configuring the OpenFlow device to remove the OpenFlow rule from the TCAM and cache the OpenFlow rule in a non-(when cache memory 17 is full, i.e., YES at step S3, then in step S5, storage system 40 can select a connection that has a low expected usage (e.g., marked as short lived, low number of messages, and/or longest time since used), and swap its connection information 30 out of cache memory 17 in exchange for connection information 30 for the matched connection, Para. 10, 19, 37, FIGS. 1, 2), and reload the OpenFlow rule into the TCAM when the OpenFlow rule becomes reachable (If connection information 30 is not in cache memory 17, i.e., NO at step S2, then flow passes to step S3 in which storage system 40 can determine if cache memory 17 is full and therefore requires a swap. If cache memory 17 is not full, i.e., NO at step S3, then in step S4, connection information 30 is stored in cache memory 17.  Para. 10, 19, 37, FIGS. 1, 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faucher with the teachings of Zhang since Faucher provides a technique that manages connection information in memory based on the expected usage of the corresponding connection (see Faucher, paragraph [0010]), which can be introduced into the system of Zhang to promote more efficient usage of network memories and result in faster traffic forwarding.

In regard to Claim 19, as presented in the rejection of Claim 16, Zhang in view of Kommareddy teaches the TCAM.  
Zhang fails to teach the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow 
Faucher teaches the at least one software defined network (SDN) controller causes the removal of the unreachable OpenFlow rules by configuring the OpenFlow network device to employ a re-use process that removes an OpenFlow rule from the TCAM and caches the OpenFlow rule in a non-TCAM memory when the OpenFlow rule becomes unreachable (when cache memory 17 is full, i.e., YES at step S3, then in step S5, storage system 40 can select a connection that has a low expected usage (e.g., marked as short lived, low number of messages, and/or longest time since used), and swap its connection information 30 out of cache memory 17 in exchange for connection information 30 for the matched connection, Para. 10, 19, 37, FIGS. 1, 2), and reloads the OpenFlow rule into the TCAM when the OpenFlow rule becomes reachable (If connection information 30 is not in cache memory 17, i.e., NO at step S2, then flow passes to step S3 in which storage system 40 can determine if cache memory 17 is full and therefore requires a swap. If cache memory 17 is not full, i.e., NO at step S3, then in step S4, connection information 30 is stored in cache memory 17.  Para. 10, 19, 37, FIGS. 1, 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faucher with the teachings of Zhang since Faucher provides a technique that manages connection information in memory based on the expected usage of the corresponding connection .









Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: US 20140325649 A1) in view of Kapoor et al. (Pub. No.: US 20080031239 A1), hereafter respectively referred to as Zhang and Kapoor.  
In regard to Claim 11, Zhang teaches A system, comprising: at least one OpenFlow network device configured to store one or more OpenFlow rules (The main task of a SDN forwarding element (referred to as an OpenFlow switch or simply switch in OpenFlow parlance when the SDN complies with OpenFlow standards), is to forward packets within the SDN forwarding element from an ingress port to an egress port, according to the rules in flow tables programmed by one or more SDN controllers, Para. 47) in a ternary content addressable memory (TCAM) (TCAMs (Ternary Content Addressable Memories) used in SDN switches, Para. 63), the OpenFlow rules including logically unreachable OpenFlow rules (Traffic anomalies can have a drastic impact on a customer or an end user even (e.g., service down due to misconfiguration of network devices), Para. 5-6) and reachable OpenFlow rules (Each flow entry contains a set of actions such as forwarding packets to a given port, Para. 47), the OpenFlow network device being further configured to: respond to queries for at least one OpenFlow rule (SDN switch provides requested traffic characteristics to the SDN controller, Para. 83, FIG. 6) from among the logically unreachable OpenFlow rules (Traffic anomalies can have a drastic impact on a customer or an end user even (e.g., service down due to misconfiguration of network devices), Para. 5-6) and reachable OpenFlow rules on the at least one OpenFlow network device (Each flow entry contains a set of actions such as forwarding packets to a given port, Para. 47).  
Zhang teaches determine whether any of the OpenFlow rules are currently reachable or unreachable from indicia used to mark the OpenFlow rules on the OpenFlow network device as reachable or unreachable (The SDN switch provides requested traffic characteristics to the SDN controller.  At operation 604, the SDN controller determines whether or not there is a traffic anomaly within the entry. Para. 83, FIG. 6).  
Zhang fails to teach flush the currently unreachable rules from the Memory of the network device.  
Kapoor teaches flush the currently unreachable rules from the Memory of the network device (In step 242, the BGP process removes from the global RIB and the FIB any routes that are still marked as stale in the local RIB, Para. 62, FIG. 2B.  As part of operating in normal mode, the BGP process may remove from the Loc-RIB (and consequently from the global RIB and the FIB) any routes that are still marked as stale, Para. 63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kapoor with the teachings of Zhang since Kapoor provides a technique for managing route entries, which can be introduced into the system of Zhang to ensure certain unusable flow .  


Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kapoor, and further in view of Kommareddy et al. (Pub. No.: US 20080028467 A1), hereafter referred to as Kommareddy.  
	In regard to Claim 12, as presented in the rejection of Claim 11, Zhang in view of Kapoor teaches rules.  
Zhang fails to teach the currently unreachable flushed OpenFlow rules are stored in a first non-TCAM.  
Kommareddy teaches the currently unreachable flushed OpenFlow rules are stored in a first non-TCAM (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Kapoor since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Kapoor to promote efficient usage of limited TCAM resources through utilization of slower memory types.  

In regard to Claim 13, as presented in the rejection of Claim 11, Zhang in view of Kapoor teaches rules.  
Zhang fails to teach the at least one OpenFlow network device removes the unreachable OpenFlow rules using an auto-removal process that automatically removes an OpenFlow rule when the OpenFlow rule becomes unreachable.  
Kommareddy teaches the at least one OpenFlow network device removes the unreachable OpenFlow rules using an auto-removal process that automatically removes an OpenFlow rule when the OpenFlow rule becomes unreachable (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Kapoor since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Kapoor to promote efficient usage of limited TCAM resources through utilization of slower memory types.  

In regard to Claim 14, as presented in the rejection of Claim 11, Zhang in view of Kapoor teaches rules.  
Zhang fails to teach the at least one OpenFlow network device removes the unreachable OpenFlow rules using a re-use process that removes an OpenFlow rule from the TCAM and caches the OpenFlow rule in a non-TCAM memory when the 
Kommareddy teaches the at least one OpenFlow network device removes the unreachable OpenFlow rules using a re-use process that removes an OpenFlow rule from the TCAM and caches the OpenFlow rule in a non-TCAM memory when the OpenFlow rule becomes unreachable, and reloads the OpenFlow rule into the TCAM when the OpenFlow rule becomes reachable (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Kapoor since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Kapoor to promote efficient usage of limited TCAM resources through utilization of slower memory types.  

In regard to Claim 15, as presented in the rejection of Claim 11, Zhang in view of Kapoor teaches rules.  
Zhang fails to teach a software defined network controller, and wherein (i) through (iii) are functions performed by the OpenFlow network device that are selectively enabled or disabled by the software defined network (SDN) controller.  
Kommareddy teaches a software defined network controller, and wherein (i) through (iii) are functions performed by the OpenFlow network device that are (Periodically, the CAM flow records unit 1134 flushes its contents to main memory 1154 in slow memory processing unit 1150, Para. 104—105, FIG. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kommareddy with the teachings of Zhang in view of Kapoor since Kommareddy provides a technique for managing CAM flow records in concert with a slower main memory, which can be introduced into the system of Zhang in view of Kapoor to promote efficient usage of limited TCAM resources through utilization of slower memory types.  


Response to Arguments
I. Arguments for Double Patenting
	The examiner acknowledges the request to hold the provisional double-patenting rejection in abeyance pending resolution of remaining matters.

II. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.  Page 10 of the Remarks presents the argument that It is respectfully asserted that Zhang is only concerned with monitoring to detect anomalies, but is silent regarding determining whether anything is reachable or unreachable, and thus, is clearly silent regarding determining whether OpenFlow rules are currently reachable or unreachable, as recited in claim 1.  This argument is not persuasive.   techniques for actively monitoring network traffic, and Zhang teaches in Para. 83: “At operation 604, the SDN controller determines whether or not there is a traffic anomaly within the entry” (emphasis added). This suggests that flow table entries of Zhang are current, and indicates whether there currently exists an anomaly in the entry that can down a service, and making communication of the service substantively unreachable. Zhang also teaches in paragraph [0083]: “Method 600 starts with operation 602, where a SDN controller samples an entry of an assigned monitor set of an SDN switch at a sampling rate. The SDN controller samples a traffic aggregate or subgroup of a traffic aggregate and collect traffic characteristics such as packet or byte counts during a sampling period. The SDN switch provides requested traffic characteristics to the SDN controller.” (emphasis added). This shows that the process in FIG. 6 of Zhang involves actively, regularly, and presently sampling the characteristics of an entry to determine whether an entry currently has an anomaly.  
The examiner also notes that the Kapoor reference presents techniques for actively determining the availability of routes, and for actively updating a routing information base for routes that are still marked as stale, and this suggests that entries in a routing information base are current.


Page 10 of the Remarks presents the argument that Indeed, as discussed in paragraph [0054] of Zhang, “[flor a traffic carrying network, traffic flows are numerous, and monitoring/detecting anomaly is very computing intensive. Thus, controller 252 may monitor traffic flows by traffic aggregates”, which one of ordinary skill in the art would know is not equivalent to querying rules on an OpenFlow network device, as recited in the present claims.  This argument is not persuasive.  The Zhang reference states in cited paragraph [0047]: “The main task of a SDN forwarding element (referred to as an OpenFlow switch or simply switch in OpenFlow parlance when the SDN complies with OpenFlow standards), is to forward packets within the SDN forwarding element from an ingress port to an egress port, according to the rules in flow tables programmed by one or more SDN controllers. Each flow entry contains a set of actions such as forwarding packets to a given port, modifying certain bits in a packet header, encapsulating packets to the SDN controller, or dropping the packets” (emphasis added).  This shows that an entry in a table of Zhang contains flow information that involves rules.  
The Zhang reference states in paragraph [0071]: “Method 400 starts with dividing traffic flows of a network into multiple aggregates to form a monitor set by a SDN controller at operation 402. Each aggregate contains one or more traffic flows, and each aggregate is to be monitored separately for traffic anomalies.” (emphasis added).  This shows that an entry of a monitor set of Zhang contains flow information, which involves rules.  
The Zhang reference states in cited paragraph [0083]: “Method 600 starts with operation 602, where a SDN controller samples an entry of an assigned monitor set of an SDN switch at a sampling rate. The SDN controller samples a traffic aggregate or subgroup of a traffic aggregate and collect traffic characteristics such as packet or byte counts during a sampling period. The SDN switch provides requested traffic characteristics to the SDN controller. At operation 604, the SDN controller determines whether or not there is a traffic anomaly within the entry” (emphasis added).  This shows that the requested entry information provided by the SDN switch includes information indicating whether a traffic anomaly exists.  A SDN controller requesting an SDN switch’s entry information which indicates whether a traffic anomaly exists, is substantively the same as querying at least one OpenFlow rule of Claim 1.  


Page 11 of the Remarks presents the argument that As shown in the above-reproduced passage from Zhang, which is the only section of Zhang which discusses rules of any kind, Zhang is only capable of using simple match-and-count rules to detect large traffic aggregates.  This argument is not persuasive.  Although an SDN switch of Zhang may utilize certain rule information in multiple different ways for certain purposes, paragraph [0083] of Zhang shows that a SDN controller can request for an SDN switch’s entry information, which involves rules for flows and which indicates whether a traffic anomaly exists, and this is substantively the same as querying at least one OpenFlow rule of Claim 1.  
The examiner notes that the Merriam-Webster online dictionary (https://www.merriam-webster.com/dictionary/rule) provides a following definition for the word rule: 1 a :  a prescribed guide for conduct or action.  The entry information of a SDN switch of Zhang that involves rules for flows and which indicates whether a traffic anomaly exists, can be reasonably interpreted as a type of prescribed guide for networking processes of a SDN controller and an SDN switch.  


Page 12 of the Remarks presents the argument that It is respectfully asserted that one of ordinary skill in the art would know that CAM and TCAM are very different from each other, as they include very different features, challenges, and configurations such that they are not interchangeable with one another.  This argument is not persuasive.  Although CAM and TCAM may have some difference, both are types of memory that can be utilized in network devices, and both involve utilizing content to determine addresses, and both can be utilized in switches.  The examiner notes that Cisco.com (https://community.cisco.com/t5/networking-documents/cam-content-addressable-memory-vs-tcam-ternary-content/ta-p/3107938) states: TCAM is a specialized CAM designed for rapid table lookups.  The examiner notes that EtherealMind.com (https://etherealmind.com/basics-what-is-content-addressable-memory-cam/) states: There are two common types of CAM in switches – Binary CAM (BCAM) and Ternary CAM (TCAM).  The examiner notes that www.pagiamtzis.com (https://www.pagiamtzis.com/cam/camintro/) states: There are two basic forms of CAM: binary and ternary.  As a result, a TCAM can be considered a type of CAM, and a person of ordinary skill would see that a CAM technique of Kommareddy can be introduced into the TCAM system of Zhang, to promote efficient usage of limited TCAM resources through utilization of slower memory types.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Joshua Smith  
/J.S./  
8-14-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477